﻿Allow me first of all to extend
my delegation’s whole-hearted congratulations on the
unanimous election of Mr. Hennadiy Udovenko to the
high office of President of this session. His skills as a
statesman are excellent qualifications for the presidency,
and I wish to assure him of my delegation’s support and
cooperation at all times during the proceedings of this
session.
My delegation’s appreciation also goes to the
President of the fifty-first session, His Excellency
Ambassador Razali Ismail, for the impressive work he
accomplished during his presidency. His efforts to
improve the work of the General Assembly and
strengthen the role of the United Nations in international
affairs have increased the momentum of the United
Nations reform process. My delegation congratulates him
on a job well done.
On behalf of my delegation, I also wish to extend
our congratulations to the Secretary-General, His
Excellency Mr. Kofi Annan. Since he assumed office in
January this year, he has been engaged in commendable
efforts to reform the United Nations Organization. The
presentation of his two-tracked proposals and measures
21


constitutes a bold and far-reaching reform programme,
which is expected not only to revitalize the United Nations
system but also to make it better suited to execute its
mandates in the years ahead in a more efficient and cost-
effective manner.
The fifty-second session of the General Assembly is
taking place at an important period during the international
community’s effort to evolve an atmosphere of viable and
equitable international cooperation in the areas of economic
development, social advancement and the recognition of the
important need for the maintenance of a balanced global
ecosystem.
The recent holding of the nineteenth special session of
the General Assembly, on the overall review and appraisal
of the implementation of Agenda 21, is one of the many
factors and activities that symbolize the importance of this
period and that mark our collective effort to shape a more
meaningful atmosphere of international cooperation. The
special session reaffirmed the international community’s
effort to ensure that the blueprint for international
development and the preservation of the environment, as
enunciated in Agenda 21 and the Rio Declaration five years
ago, are translated into concrete realities.
The successes and constraints so far recorded in our
effort to achieve sustainable development clearly point to
the difficulty of creating a framework for international
cooperation characterized by the full and continued
commitment of both developed and developing countries.
As stated by Her Excellency the Vice-President of the
Gambia during the special session,
“The difficult and protracted negotiations and the
intellectual, expert and statesmanlike efforts that made
these agreements possible reflected the goodwill and
good faith of all Governments ...
“... the constraints cited as obstacles to implementation
during this review session tend to indicate the
persistence of the contentious and also cross-cutting
issues of additional financial resources, technology
transfer, information sharing, training and institutional
capacity-building and the unfulfillment of our
differentiated responsibilities under these provisions”.
[See Official Records of the General Assembly,
Nineteenth Special Session, Plenary Meetings, 9th
meeting]
I wish to inform the General Assembly of the political
evolution taking shape in my country, the Gambia. Since
the Gambian delegation addressed the Assembly last year,
we have successfully completed a two-year transition
programme to democratic civilian rule with the entry into
force of a new Constitution for the Second Republic in
January this year. Successful free and fair presidential and
National Assembly elections were held earlier, in
September 1996 and early January 1997. Most of the
institutions provided for under the new Constitution are
already in place and have started to play their legitimate
role in the promotion and entrenchment of a genuine
democratic culture that is commensurate with the hopes
and aspirations of all Gambians. Throughout the transition
process, the people of the Gambia have been regularly
consulted; their views and aspirations have guided the
process. In this exercise we have been faithful to our
wishes. The Gambian National Assembly, which is
playing its important role in our nation-building, has been
readmitted to the Commonwealth Parliamentary
Association, where we will continue to participate
actively.
Alive to the fact that genuine democracy can neither
thrive nor be nurtured and sustained in the midst of
poverty, deprivation, hunger, ignorance and ill-health, the
Gambia Government embarked on an ambitious socio-
economic development programme during the two-year
transition period, which focused basically on building
schools, health facilities, roads and other infrastructure as
well as on boosting agricultural development in order to
ensure food self-sufficiency by the year 1999. The main
objective of this programme was to lay the basis for a
genuine and sustainable democracy that is in consonance
with our own social and other specificities as a nation.
The successful completion of the transition period
intensified our Government’s determination to continue
the effective implementation of measures and programmes
designed to promote and achieve the sustained socio-
economic development of the Gambia. In order to
accomplish this task, the Government of the Gambia, in
collaboration with the private sector, has embarked on the
implementation of a national development programme to
transform the country economically and socially over a
25-year period into a developed, economically viable
State. The blueprint for this socio-economic development
is called Vision 2020. The overall orientation of this
development blueprint, as enunciated in its mission
statement, is:
“To transform the Gambia into a financial
centre, a tourist paradise, a trading export-oriented
agricultural and manufacturing nation, thriving on
22


free market policies and a vibrant private sector,
sustained by a well-educated, trained, skilled, healthy,
self-reliant and enterprising population, and
guaranteeing a well-balanced ecosystem and a decent
standard of living for one and all, under a system of
government based on the consent of the citizenry”.
It is obvious from that mission statement that we in
the Gambia have opted for a holistic development strategy
that is human-centred and export-oriented, and founded on
free market principles. As rightly pointed out by His
Excellency President Yahya A. J. J. Jammeh in his
foreword to Vision 2020,
“This means that the production base of the
economy will be strengthened and diversified to cater
for the needs of an export-oriented industry. In pursuit
of pragmatism, Vision 2020 will build on the sound
macroeconomic policies of our recent past while
launching a new partnership contract between the
public and private sectors to spin faster growth with
equity.”
In this connection, the Gambia has embarked on a
sustained effort to enhance bilateral and multilateral
cooperation with all friendly countries and institutions in
order to ensure the realization of our development goals as
enshrined in Vision 2020. In pursuit of these goals, we will
not relent in our efforts to develop and enhance intra-
African cooperation and solidarity in all vital sectors for the
attainment of sustained economic growth. It is in fact the
Gambia’s firm belief and conviction that it is only through
such cooperation, founded on self-reliance and hard work,
that African countries can adequately rise to the daunting
development challenges facing them.
To complement our own efforts at the national,
subregional and regional levels, no effort will be spared to
develop and enhance cooperation with all traditional
development partners as well as new friends in conformity
with the underlying principles of the Gambia’s foreign
policy objectives, which are predicated on openness,
peaceful coexistence, genuine respect for each other’s point
of view and full equality in international intercourse with
all countries. We strongly believe that it is only through
dialogue and the constant quest to understand the points of
view of others that we can aspire to attain world peace,
mutual trust and understanding.
Here, I would like to underline again that the
centrepiece of the Gambia’s foreign policy is the promotion
of African solidarity and self-reliance and the enhancement
of world peace. That is why we are friends of all
countries of the world irrespective of ideological or
political differences. This policy is predicated on our
strong belief that the world is one family, and that it pays
no dividends to isolate any member of that great family,
because any member of the family which feels isolated
quickly becomes intransigent and hostile in its dealings
with the rest of us. It is therefore paramount for us to
maintain lines of dialogue between ourselves, which can
only promote understanding.
On global economic issues, we note that the world
economic outlook continues to be influenced strongly by
the forces of economic globalization and trade
liberalization, which in themselves are not negative
trends, provided they are underpinned by a genuine desire
on the part of all concerned to promote partnership, in an
environment where equality reigns supreme.
The persistent slow rate of development in Africa
can be traced to certain factors and impediments. Africa’s
foreign debt crisis remains a major impediment to growth.
The international community’s effort to resolve Africa’s
external debt problem continues to fall short of the
desired result. The Heavily Indebted Poor Countries
Initiative, recently adopted by the International Monetary
Fund (IMF) and the World Bank, while complementing
the global effort, also fell short of the expected target of
complete cancellation of the debt stock of developing
countries. Unless this is done, the debt burden will
naturally continue to have a negative impact on the
availability of existing resources to finance Africa’s
economic recovery and social development.
Also, the growth and expansion of the incidence of
poverty in Africa has contributed to the failure to achieve
sustainable development on the continent. The sombre
conclusions on the increase of poverty reflect, in a wider
sense, the seeming lack of the required commitment by
the international community to promote social progress
and the qualitative improvement of the human condition,
as recommended by the World Summit for Social
Development.
Here I want to state that my country, the Gambia,
has embarked on a bold national plan of action for the
eradication of poverty, and I want to commend the United
Nations system, the World Bank and other bilateral
partners that are actively assisting us to achieve our goals
in this domain. We thank them for their continued
support. Poverty, we all agree, is a global problem that
needs to be addressed by all of us.
23


The pursuit of global peace and security remains a
fundamental responsibility of our Organization. It is,
however, regrettable that the international community’s
effort to achieve international peace and security has been
constrained by continued conflicts and other forms of
tension between States and communities.
In our own subregion of West Africa, the situation
evolving in Sierra Leone remains of grave concern, not
only to us but also to the international community. Failure
to resolve the problem and restore stability, security and
constitutionality in Sierra Leone can only prolong the ordeal
of the innocent and peace-loving people of that country.
Therefore, we all hope that the initiatives embarked upon
by the Economic Community of West African State
(ECOWAS) within the framework of the Committee of
Five will yield the anticipated results. I am pleased to note
that the approach adopted by the Committee of Five to find
a solution to the Sierra Leone crisis has the support of the
United Nations Security Council and the Organization of
African Unity (OAU).
It is hoped that the restoration of constitutional
democracy in Liberia following the national elections held
on 19 July 1997 will lead to a permanent peaceful solution
to the country’s crisis, paving the way for sustained
national reconstruction. All of us in the subregion are
giving our material and moral support to the sister Republic
of Liberia to help it stay on the path of national
reconciliation in order to recover fully from its tragedies of
the recent past.
With regard to the Middle East, despite the significant
progress of the past few years in the Middle East peace
process, especially since the signing of the Oslo accords,
we note with concern the erosion of the peace dividend
accumulated in the international community’s effort to
achieve durable peace there. The recent escalation of
tension between Israel and Palestine over the extension of
Israeli settlements in East Jerusalem constitutes a serious
threat to peace and security in the region.
The adoption by the General Assembly of resolution
ES-10/3 of 15 July 1997, as well as other peace initiatives
by the international community should, however, provide
the basis for a peaceful and permanent solution to the
conflict.
On a more general note, we in the Gambia strongly
believe that the containment of tension and conflict globally
can be enhanced by transparency, the restoration of mutual
trust and confidence and respect for the rights of peoples,
communities and nations in the execution of the role and
mandates of the United Nations. As I indicated earlier, it
is only through genuine dialogue and the desire and will
to understand each other that we can achieve global
peace.
In this regard, my delegation strongly supports the
aspiration of the 21.3 million people of the Republic of
China on Taiwan to exercise their right to share and
participate in the activities of intergovernmental
organizations on international cooperation by joining this
comity of nations. The legitimacy of their aspirations,
both legal and national, has been reinforced by similar
actions and measures taken by the United Nations on the
issue of parallel representation, which now serve as useful
reminders and examples. The Taiwan question is also a
test of the international community’s interpretation of
democracy. As we are all aware, the Republic of China
on Taiwan has existed, physically, legally and politically,
since the foundation of the United Nations. My
Government therefore believes that our Organization will
do itself a great service by admitting Taiwan into our
midst, in the true spirit of the application of democratic
principles. The presence of the Republic of China on
Taiwan among us can only enrich our Organization. In
this regard, we therefore believe that resolution 2758
(XXVI) adopted at the twenty-sixth session of the General
Assembly, needs to be reviewed.
Concerning the legal dispute surrounding the
bombing of Pan Am flight 103, the Gambia supports the
resolution on the matter adopted by the OAU Heads of
State or Government in Harare last May as providing a
viable framework for resolving the present impasse.
With regard to Cuba, it is incomprehensible to us
Gambians why a whole people, a whole nation, should be
made to suffer the denial of the basic necessities of life
simply because it chooses to live under a different
political ideology. Therefore, in the present climate of
greater international cooperation and reconciliation, the
people of Cuba and their Government deserve the support
and assistance of the international community in their
continued efforts to engage in more meaningful national
development in order to achieve greater socio-economic
progress. We fully support the measures being taken by
this body to provide this support. In doing so, our
Organization will only be upholding the principle of
respecting the basic human rights of the Cuban people.
It is in this same spirit that we call on the
international community to continue to preserve the
24


dignity and security of the people and the Government of
Kuwait and to support the full implementation of the
relevant Security Council resolutions on payment of
reparations and compensation, release of prisoners of war
and other conditions imposed on Iraq for its internationally
condemned act of aggression against Kuwait. Therefore,
while we encourage greater United Nations intervention in
bringing solace to the suffering, innocent Iraqi civilian
population, we strongly urge the Government of Iraq to
comply with the provisions of these Security Council
resolutions, in order to alleviate the suffering, especially
that of the children.
That catalogue of conflicts and misunderstandings has
prompted my Government and people to formulate the
following wish, which we want to express to the
international community: we want the United Nations and
the international community to make a solemn pledge to
ensure that all conflicts are peacefully resolved by the year
2000. In order to achieve this noble aim, we propose, first,
that 1998 be declared a year for the resolution of all
conflicts between Member States; and, secondly, that 1999,
as it is on the eve of the twenty-first century, be a year
devoid of conflicts and misunderstanding, to become the
year of reconciliation.
This, we believe, will enable humankind to enter the
twenty-first century as a united, peaceful family that can
proudly bequeath to ensuing generations a developed,
peaceful world, where democracy, justice, freedom and
equality are guaranteed to everyone, irrespective of origin,
race, religion or political ideology. That is what the Gambia
wants to bequeath to coming generations, and we strongly
believe that all it takes is tolerance, mutual respect, love,
patience and understanding.
With regard to global trade relations, we followed with
high expectation the conclusion of the Uruguay Round of
multilateral trade negotiations and its implementation.
While encouraging globalization and liberalization, it
deprived developing countries, particularly those in Africa,
of the opportunities and benefits predicted during its
implementation.
We note, however, that the liberalization of trade and
investment policies has yet to foster international
cooperation for the achievement of economic development
and genuine partnership among all nations. Developing
countries in general, and African and the least developed
countries in particular, are yet to be effectively integrated
into the world economy. The commitments agreed in the
Final Act of the Uruguay Round have not been fully
implemented.
International cooperation has, however, continued to
flourish in other equally important areas. The promotion
and expansion of South-South cooperation continues to
receive greater support among developing countries.
These cooperation initiatives have resulted in the
Programme of Action for the Sustainable Development of
Small Island Developing States, among many other
initiatives. Within the context of promoting South-South
cooperation, Japan has successfully held the Tokyo
International Conference on African Development
(TICAD I) and it is now planning to host a follow-up
conference, TICAD II, next year, in an effort to develop
a practical, achievable and sustainable development
programme for Africa.
It is indeed commendable that this Japanese initiative
is not restricted to Africa, but also includes the evolution
of a new development strategy responsive to the present
international development climate, and is providing the
motivating force for a concerted global effort. We
commend Japan for these initiatives, including financial
contributions which serve as a practical demonstration of
South-South cooperative interaction and application.
It should, however, be pointed out that the
promotion and application of South-South cooperation
within the context of technical and economic cooperation
among developing countries can only succeed as an
important aspect of international development cooperation
if both the South and North remain committed to its full
realization.
Intra-African economic cooperation and integration
have also been growing. Regional activities are now
directed to the socio-economic transformation and
integration of the economies of African States. The
adoption and implementation of the Abuja Treaty, putting
in place economic integration arrangements, is a positive
effort in building an African Economic Community. The
inaugural session of the African Economic Community
was held during the thirty-third summit of Heads of State
and Government of the Organization of African Unity
(OAU) in June this year. We in Africa are becoming
more and more aware of the paramount importance of
self-reliance. Any assistance from development partners
must be seen as a complement to what we can or should
do by ourselves.
25


Within the context of subregional cooperation, the
Gambia hosted the twelfth summit of Heads of State and
Government of the Permanent Inter-State Committee for
Drought Control in the Sahel (CILSS), held in Banjul from
11 to 12 September 1997. The summit unanimously elected
His Excellency Colonel Yahya A. J. J. Jammeh, President
of the Republic of the Gambia, as chairman of the
organization for the next three years. These meetings and
activities testify to the importance attached to the issues of
drought and desertification, not only in Africa, but also in
other parts of the world, and to the urgent need for a
sustained collaborative effort to combat the twin menace. In
this regard, the Gambia is fully and actively participating in
the ongoing Rome Conference of the Parties to the United
Nations Convention to Combat Desertification in Those
Countries Experiencing Serious Drought and/or
Desertification, Particularly in Africa. In fact, we should
redouble the resources provided and the measures so far
adopted to combat drought and desertification and improve
our environment in accordance with the provisions of the
Convention, and also of chapter 12 of Agenda 21, adopted
at the United Nations Conference on Environment and
Development. In furtherance of these targets we intend to
achieve, as President Yahya Jammeh stated, sustainable
development and food security through research into the
underlying phenomena of drought, desertification and
ecological instability and by designing and implementing
programmes for natural resource management and the
improvement of agro-food sectors in the Sahel, as well as
the sustainability of farming systems.
I will conclude with the subject of reform of the
United Nations system, a subject very dear to the hearts of
Gambians. The reform of the United Nations system
continues to engage our collective attention. Reform
activities — including the restructuring and revitalization of
the United Nations in the economic, social and related
fields, especially the work of the Economic and Social
Council; and the efforts of the High-level Open-ended
Working Group on the Strengthening of the United Nations
System in formulating innovative mechanisms to enhance
the role and functions of the General Assembly and its
main Committees, as well as of the Open-ended Working
Group on the Question of Equitable Representation on and
Increase in the Membership of the Security Council —
continue to attract wide debate, both at the United Nations
and in other forums. These include OAU, which at the
summit of Heads of State and Government held in Harare
in June adopted a Declaration on the reform of the Security
Council to which the Gambia remains firmly committed.
It is my Government’s firm belief and conviction
that there is an urgent need to democratize the United
Nations, and especially the Security Council, to make it
more responsive to the hopes and aspirations of all its
Members for a world devoid of intolerance, injustice and
inequality. There is therefore a need to curb the use of the
veto, which is exercised by some Powers in the Security
Council against the wishes of the vast majority of the
Members of our Organization. The geopolitical and
historical considerations that were at the heart of the
present composition and mandate of the Security Council
no longer prevail. The composition of the Security
Council should therefore be reflective of the realities of
our times, and the powers of the individual Member
States therein seen in the same light.
We also firmly believe that it is necessary to ensure
that United Nations resolutions and, indeed, decisions by
the International Court of Justice are respected, obeyed
and implemented by all countries. It is not fair that while
some countries are chastised for violating United Nations
resolutions, others seem to violate them with impunity.
With regard to the Secretary-General’s Track 2
reform proposals, the report (A/51/950) entitled
“Renewing the United Nations: A Programme for
Reform” includes bold and far-reaching measures and
proposals. The Gambia generally supports the Secretary-
General’s reform proposals, in particular the following.
First, we have that of creating a dividend for
development. The effectiveness of this initiative would
depend on Member States meeting their financial
contributions to the Organization on time. Moreover, the
initiative should serve as a catalyst for donors to provide
greater support for development by meeting the agreed
target contribution of 0.7 per cent of their gross national
product.
Secondly, the creation of the post of Deputy
Secretary-General is timely, given the increasing
mandates of the Organization. However, it is expected
that the role of the Deputy Secretary-General would go
beyond mobilization of funds for the Organization to
incorporate administrative coordination. The length of stay
in office of the incumbent should be determined.
Thirdly, restructuring and regrouping of organs and
agencies to facilitate their effectiveness and productivity
should be guided by agreed principles, procedures and
operational objectives to prevent a reduction of their
26


usefulness while enhancing the achievements of their
specific goals.
Fourthly, the fiscal measures, including zero growth
and personnel cuts, are necessary. It is expected that this
will not impair the Organization’s capability to fully
discharge all its responsibilities.
Fifthly, the putting into effect of “UN House” — the
common premises system for all United Nations agencies
serving in one country — is necessary and timely, given the
substantial savings to be derived from the sharing of
common services. Additionally, maintaining a common
identity and location in a country would enhance the United
Nations presence as a world Organization, as well as its
accessibility in terms of speed and effective
communication. It will also minimize confusion, waste
and duplication of efforts.
Suffice it to say that the Gambia will continue to
study the Secretary-General’s reform proposals and their
broad implications for the Organization and Member
States in the years ahead.
Lastly, as we continue with the reform of the United
Nations system after over 50 years of operations, so must
we also continue to address the weaknesses, inequalities
and inadequacies inherent in the international economic
and social system, global trade, finance and investment,
international development and so on in order to achieve
more meaningful international cooperation and global
partnership, the promotion and preservation of human
rights and fundamental freedoms, the right to
development, good governance and economic growth —
all cherished hallmarks of sustainable development and
human achievements.